DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 20 April 2022 amends claim 1. Claims 2-20 are added. Applicant’s amendment has been fully considered and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,730, in view of Gu, WO 2014/111776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘730 patent include all the limitations of the instant claims except the limitation the requires selection of unencrypted content elements for encryption based on user preferences. Gu discloses that a user profile, that includes user preferences, are utilized to selection a portion of digital content that is to be encrypted ([0046]-[0047]), which meets the limitation of identifying, based on one or more user preferences of the user, a set of unencrypted content elements of the plurality of unencrypted content elements, to be encrypted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘730 patent to have included the selection of unencrypted content for encryption based on user preferences in order to provide the user with ability to purchase and access content that conforms to their interests as suggested by Gu ([0003]-[0004]).
Instant Application
U.S. Patent No. 10,944,730
generating, by one or more processors, a first authentication credential, the first authentication credential being associated with a user; (Claim 1)
generating, by one or more processors, a first authentication credential, the first authentication credential being associated with a user (Claim 1)
accessing a second authentication credential stored on a key server using the first authentication credential; (Claim 1)
accessing a second authentication credential stored on a key server using the first authentication credential; (Claim 1)
generating an authentication token and an encryption token using the second authentication credential; (Claim 1)
generating an authentication token and an encryption token using the second authentication credential; (Claim 1)
accessing, a plurality of unencrypted content elements using the generated authentication token; (Claim 1)
accessing, a plurality of unencrypted content elements using the generated authentication token; (Claim 1)
identifying, based on one or more user preferences of the user, a set of unencrypted content elements of the plurality of unencrypted content elements, to be encrypted; (Claim 1)
Gu discloses that a user profile, that includes user preferences, are utilized to selection a portion of digital content that is to be encrypted ([0046]-[0047])
encrypting the identified set of unencrypted content elements of the plurality of unencrypted content elements using one or more content keys of a plurality of content keys, associated with the identified set of unencrypted content elements to generate a plurality of encrypted content elements; (Claim 1)
encrypting one or more unencrypted content elements of the plurality of unencrypted content elements using one or more content keys of a plurality of content keys, associated with the one or more unencrypted content elements to generate a plurality of encrypted content elements; (Claim 1)
encrypting the plurality of content keys to generate a plurality of encrypted content keys using a master key; (Claim 1)
encrypting the plurality of content keys to generate a plurality of encrypted content keys using a master key; (Claim 1)
encrypting the master key to generate an encrypted master key using the generated encryption token; (Claim 1)
encrypting the master key to generate an encrypted master key using the generated encryption token; (Claim 1)
and storing the plurality of encrypted content elements in a data store. (Claim 1)
and storing the plurality of encrypted content elements in a data store.  (Claim 1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437